Case 1:12-cr-20750-FAM Document 144 Entered on FLSD Docket 05/03/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 12-CR-20750-MORENO

     UNITED STATES OF AMERICA

     vs.

     ROGELIO RODRIGUEZ,

                       Defendant.
     ___________________________________/

                 GOVERNMENT’S MOTION FOR A RULE 35 REDUCTION

            The United States moves to reduce the sentence of Defendant Rogelio Rodriguez

     (“Rodriguez”) pursuant to Rule 35 of the Federal Rules of Criminal Procedure:

            1.     On October 2, 2012, the defendant was charged by indictment with

                   conspiracy to commit health care fraud, in violation of 18 U.S.C. § 1349,

                   conspiracy to pay health care kickbacks, in violation of 18 U.S.C. § 371,

                   and five substantive counts of payment of kickbacks in connection with a

                   federal health care benefit program, in violation of 42 U.S.C. § 1320a-

                   7b(b)(2)(A).

            2.     On December 19, 2012, Rodriguez pled guilty to one count of conspiracy

                   to commit health care fraud, in violation of 18 U.S.C. § 1349.

            3.     On February 28, 2013, the Court sentenced the defendant to 108 months of

                   imprisonment, followed by three years of supervised release.

            4.     On October 20, 2014, the Court reduced the defendant’s term of

                   imprisonment from 108 months to 54 months.




                                                1
Case 1:12-cr-20750-FAM Document 144 Entered on FLSD Docket 05/03/2019 Page 2 of 3



           5.    The defendant has served his term of imprisonment, and his period of

                 supervised release is scheduled to terminate on September 1, 2019.

           6.    The defendant has provided the Government with substantial assistance.

                 Specifically, in the week of February 19, 2019, defendant testified on behalf

                 of the government in United States v. Yamilet Diaz, 18-cr-20473-

                 COOKE/COHN. After a four day trial, Diaz was convicted of all counts

                 against her. Her sentencing is scheduled for May 9, 2019.

           7.    As a result of this assistance, the Government recommends that defendant’s

                 period of supervised release be terminated immediately (equating to a

                 reduction of approximately four months).

           8.    The Government has consulted with counsel for the defendant, and, if the

                 Court approves this motion, the parties agree that immediate termination of

                 his period of supervised release is appropriate.



                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                        By:     /s/ Timothy P. Loper
                                                Timothy P. Loper
                                                United States Department of Justice
                                                Fraud Section, Criminal Division
                                                12020 Miramar Parkway
                                                Miramar, FL 33025
                                                Tel: (202) 262-6276
                                                Email: timothy.loper@usdoj.gov




                                               2
Case 1:12-cr-20750-FAM Document 144 Entered on FLSD Docket 05/03/2019 Page 3 of 3



                              CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 3, 2019, I electronically filed the foregoing

     document with the Clerk of Court using CM/ECF.




                                              /s/ Timothy P. Loper
                                              Timothy P. Loper
                                              United States Department of Justice
                                              Fraud Section, Criminal Division
                                              12020 Miramar Parkway
                                              Miramar, FL 33025
                                              Tel: (202) 262-6276
                                              Email: timothy.loper@usdoj.gov




                                             3
